Exhibit 10.27
Dated 1 March 2009
Between
STEMCELLS, INC.
as Lender
and
STEM CELL SCIENCES PLC
as Borrower
and
STEM CELL SCIENCES HOLDINGS LIMITED
as Guarantor
 
SECOND FACILITY AGREEMENT
 

 



--------------------------------------------------------------------------------



 



THIS FACILITY AGREEMENT is dated 1 March 2009 and is made between
PARTIES:

(1)   STEMCELLS, INC., whose address is 3155 Porter Drive, Palo Alto, California
94304-1213, United States of America (the “Lender”);   (2)   STEM CELL SCIENCES
PLC, whose address is Meditrina Building 260, Babraham Research, Campus,
Cambridge CB22 3AT, United Kingdom (the “Borrower”); and   (3)   STEM CELL
SCIENCES HOLDINGS LIMITED, whose address is KPMG LLP, Saltire Court, 20 Castle
Terrace, Edinburgh, Lothian, EH1 2EG, United Kingdom (the “Guarantor”).

WHEREAS:

(A)   The share capital of the Borrower is listed on the AIM market of the
London Stock Exchange plc.   (B)   The Lender and the Borrower have entered into
an asset purchase agreement (the “Asset Purchase Agreement”), to be dated on or
around the date of this Second Facility Agreement pursuant to which it is
intended that the Lender will acquire certain assets from the Borrower.   (C)  
The Lender has advanced the sum of £200,000 to the Borrower for use as working
capital pursuant to the Facility Agreement.   (D)   The Borrower requires
further working capital to maintain its current operations prior to completion
of all the steps envisaged under the Asset Purchase Agreement.   (E)   The
Borrower and the Guarantor have granted security to the Lender pursuant to the
Share Mortgage Deeds and the Assignment of Contract.

1 INTERPRETATION
1.1 Definitions
In this Second Facility Agreement, the following terms have the meanings given
to them in this clause 1.1, except where the context otherwise requires.
“Advance” means a loan made or to be made under the Facility or, where the
context requires, the principal amount of that loan outstanding.
“Assignment of Contract” means the assignment of contract dated 23
December 2008, pursuant to which the Borrower has assigned the benefit of an
intra-group loan agreement to the Lender by way of security.

 



--------------------------------------------------------------------------------



 



“Availability Period” means the period beginning on the date of this Agreement
and ending on the earlier of: (i) termination of the Asset Purchase Agreement in
accordance with its terms; and (ii) 10 June 2009.
“Available Facility” means the principal sum of $415,000 (to the extent not
cancelled or reduced in accordance with the terms of this Agreement from time to
time) minus, in relation to any proposed Advance, the aggregate principal amount
of any Advances already made by the Lender to the Borrower under this Second
Facility Agreement.
“Borrower’s Account” means the bank account of the Borrower, details of which
are as follows:

         
 
  Account name:   Stem Cell Sciences PLC
 
  Bank:   HSBC plc
 
  Account number:   60026313
 
  Sort code:   40-05-15
 
  IBAN:   GB 80 MIDL 40051560026313
 
  BIC:   MIDLGB22

“Borrowings” means amounts borrowed or raised under any transaction having the
commercial effect of a borrowing or raising of finance.
“Business Day” means a day (other than Saturday or Sunday) on which banks are
open for general business in London and San Francisco.
“Default” means: (a) any Event of Default; or (b) any event or circumstance
which is reasonably likely to constitute an event of Default subject only to the
giving of any notice, the expiry of any applicable period, the making of any
specified determination or the fulfillment of any specified condition.
“Drawdown Date” means, in relation to an Advance, the date falling within the
applicable Availability Period, being a Business Day, on which it is, or is to
be, drawn down.
“Drawdown Notice” means a notice substantially in the form of Schedule 3 (Form
of Drawdown Notice), and otherwise in form and substance satisfactory to the
Lender, duly completed by the Borrower.
“Duty” means any duty, obligation or liability of any kind.
“Event of Default” means any event or circumstance specified as such in clause
11.2 (Events of Default).
“Exclusivity Letter” means the exclusivity letter dated 23 December 2008, as
amended, pursuant to which the Borrower has given certain undertakings and
assurances to the Lender in connection with their entering into discussions
concerning the Proposal (as defined therein).
“Facility” means the loan facility provided under this Second Facility Agreement
as described in clause 2 (The Facility).

 



--------------------------------------------------------------------------------



 



“Facility Agreement” means the facility agreement dated 23 December 2008 made
between the Borrower and the Lender.
“Finance Documents” means this Second Facility Agreement, the Facility
Agreement, the Guarantee, the Share Mortgage Deeds, the Assignment of Contract,
the Negative Pledge Letter and the Exclusivity Letter.
“Group” means the Borrower and its Subsidiaries from time to time; and “Group
Company” means any of them.
“Guarantee” means the all-monies guarantee dated 23 December 2008, pursuant to
which the Guarantor has guaranteed any obligations of the Borrower to the
Lender.
“Loan” means, at any time, the aggregate principal amount outstanding under this
Second Facility Agreement.
“Negative Pledge Letter” means the letter from SCS UK to the Lender dated 23
December 2008 confirming, inter alia, that SCS UK will not grant security over
its assets to any party without the Lender’s prior written consent.
“Permitted Borrowings” means:

(a)   Borrowings outstanding in the normal and prudent course of the trading
activities of the Group and which have not been overdue for more than 60 days;
and   (b)   Borrowings by Group Companies from other Group Companies, provided
that (i) such Borrowings already exist as at the date of this Second Facility
Agreement, or (ii) are necessary in order to remit sums borrowed under this
Second Facility Agreement, or subsequent Permitted Borrowings from non-Group
entities, to other Group Companies; and   (c)   Borrowings by the Borrower from
non-Group entities by way of additional finance, provided that such Borrowings
are subordinated to any monies owed by the Borrower to the Lender (being either
unsecured or, if secured, then subordinated in a manner satisfactory to the
Lender (in which respect the Lender’s discretion shall be absolute)); and   (d)
  any Borrowings arising under the Finance Documents or otherwise in favour of
the Lender or any transferee or assignee of, or any refinancing of such
Borrowings.

“Permitted Disposal” means any sale, lease, licence, transfer or other disposal
on arm’s length terms:

(a)   of trading stock or cash made in the ordinary course of trading of the
disposing entity;   (b)   of obsolete or redundant vehicles, plant and equipment
for cash; or   (c)   arising as a result of any Permitted Security Interest.

 



--------------------------------------------------------------------------------



 



“Permitted Loan” means:

(a)   any trade credit extended by any Group Company to its customers on normal
commercial terms and in the ordinary course of trading and which are not
outstanding for more than 60 days; and   (b)   loans outstanding between Group
Companies (to the extent that these are consistent with the definition of
Permitted Borrowings).

“Permitted Security Interests” means:

(a)   liens arising by operation of law in the ordinary course of Group
Companies’ trading;   (b)   retention of title claims arising over goods or
equipment purchased by Group Companies in the ordinary course of their trading;
and   (c)   Security Interests granted to the Lender pursuant to the Finance
Documents.

“Regulation” means any present or future law, regulation, rule, request,
requirement or guideline of any authority, whether or not it has the force of
law (but, if it does not, with which the person concerned habitually complies or
should habitually comply).

“Repayment Date” means 23 June 2009.
“Right” means any right, privilege, power, immunity or other interest or remedy
of any kind.
“SCS Australia” means Stem Cell Sciences (Australia) Pty Ltd.
“SCS UK” means Stem Cell Sciences UK Limited.
“Security Interest” means any mortgage, standard security, charge (whether fixed
or floating), assignment by way of security, hypothecation, pledge, lien or
other security arrangement of any kind.
“Share Mortgage Deeds” means:

(a)   the share mortgage deed dated 23 December 2008, pursuant to which the
Borrower has granted a charge over shares held by it in the Guarantor;   (b)  
the share mortgage deed dated 23 December 2008, pursuant to which the Guarantor
has granted a charge over shares held by it in SCS UK; and   (c)   the share
mortgage deed dated 23 December 2008, pursuant to which the Guarantor has
granted a charge over shares held by it in SCS Australia.

“Subsidiary” means a subsidiary undertaking within the meaning of section 1162
of, and Schedule 7 to, the Companies Act 2006.
“Tax” means any tax, levy, impost, duty or other charge or withholding of a
similar nature (including any penalty or interest payable in connection with any
failure to pay or any delay in paying any of the same).

 



--------------------------------------------------------------------------------



 



“US$” or “US Dollars” means the lawful currency of the United States of America.

1.2   In this Second Facility Agreement:   (a)   the summary and the headings
are inserted for convenience only and do not affect the interpretation of this
Second Facility Agreement;   (b)   references to clauses and schedules are to
clauses of, and schedules to, this Second Facility Agreement;   (c)   references
to this Second Facility Agreement, a Finance Document or any other document are
to this Second Facility Agreement, that Finance Document or that other document
as from time to time amended, restated, novated, or replaced, however
fundamentally;   (d)   references to a person include an individual, firm,
company, corporation, unincorporated body of persons and any government entity;
  (e)   references to a person include its successors in title, permitted
assignees and permitted transferees;   (f)   words importing the plural include
the singular and vice versa;   (g)   references to a time of day are to London
time, using the 24 hour clock;   (h)   references to any enactment include that
enactment as re enacted; and, if an enactment is amended, any provision of this
Second Facility Agreement which refers to that enactment will be amended in such
manner as the Lender, after consultation with the Borrower, determines to be
necessary in order to preserve the intended effect of this Second Facility
Agreement;   (i)   a Default (other than an Event of Default) is “continuing” if
it has not been remedied or waived and an Event of Default is “continuing” if it
has not been waived; and   (j)   if the due date for any payment under this
Second Facility Agreement falls on a day which is not a Business Day, the due
date shall be extended to the next Business Day.

1.3 This Second Facility Agreement may be executed in any number of counterparts
and by the different parties on separate counterparts, each of which may be
delivered by facsimile or by PDF and each of which when so executed and
delivered shall be an original, but all counterparts shall together constitute
one and the same instrument.
1.4 A person who is not a party to this Second Facility Agreement has no right
under the Contracts (Rights of Third Parties) Act 1999 to enforce or enjoy the
benefit of any term of this Second Facility Agreement.
2 THE FACILITY
2.1 Subject to the terms of this Agreement, the Lender makes available to the
Borrower a loan facility in an aggregate amount not exceeding the Available
Facility.

 



--------------------------------------------------------------------------------



 



2.2 The Borrower shall immediately use and apply any Advance made by the Lender
exclusively for the purposes specified in the Drawdown Notice relating to that
Advance.
2.3 The Lender is not bound to monitor or verify the application of any amount
borrowed under or pursuant to this Second Facility Agreement.
3 ADVANCES
3.1 Conditions Precedent
The availability of the Facility is conditional on the satisfaction of the
conditions precedent described in Schedule 2 (Conditions Precedent). If such
conditions precedent are not satisfied within 2 Business Days of the date hereof
this Second Facility Agreement shall terminate without liability to either
party.
3.2 Advances under the Facility

(a)   If the Borrower wishes to draw an Advance (in addition to the Initial
Advance), it may deliver an irrevocable Drawdown Notice during the Availability
Period to the Lender. Such Drawdown Notice must be delivered by 16:00 at least 3
Business Days before the intended Drawdown Date or such shorter period as the
Lender may agree and:

  (i)   specify the amount of the Advance proposed to be drawn down (which may
not exceed the Available Facility);     (ii)   specify the proposed Drawdown
Date;     (iii)   if the Drawdown Date is prior to Completion, provide a
reasonably detailed schedule of the proposed working capital costs and expenses
of the Borrower;     (iv)   provide a reasonably detailed description of the
purpose for which it is intended that the Advance be utilised; and     (v)  
confirm that, so far as the Borrower is aware, no Default has occurred and is
continuing or, in the reasonable and honest belief of the Borrower, will result
from the making of the Advance.

(b)   Amounts Advanced by the Lender to the Borrower shall be used by the
Borrower solely for the bona fide working capital purposes of the Borrower and
its subsidiaries, for paying the Seller’s Transaction Expenses (as defined in
the Asset Purchase Agreement) and/or bona fide expenses incurred by the Seller
after the Completion Date (as defined in the Asset Purchase Agreement) in
connection with the non-trading administrative operations and/or proposed
winding-up of the Seller (together the “Specified Purposes”).   (c)   The Lender
shall make a proposed Advance available to the Borrower on the Drawdown Date
provided that: (i) no Default then exists; and (ii) the purpose(s) for which it
is intended that the Advance will be utilised (as stated in the Drawdown Notice)
are Specified Purposes.

 



--------------------------------------------------------------------------------



 



(d)   Each Advance shall be remitted to the Borrower’s Account on the proposed
Drawdown Date.   (e)   Each Advance will:

  (i)   be in US Dollars; and     (ii)   once made, will consolidate and form
part of the Loan.

3.3 Availability Period
An Advance will only be made during the Availability Period.
4 REPAYMENT, PREPAYMENT AND CANCELLATION
4.1 Repayment

(a)   Subject always to clause 11.1 (Consequences of an Event of Default), the
Borrower will repay the outstanding Loan together with all other amounts payable
under or pursuant to this Second Facility Agreement on the Repayment Date.   (b)
  Any amount repaid under this clause 4.1 may not be re-borrowed.

4.2 Prepayment

(a)   Without prejudice to the obligation to make payment pursuant to clause
4.1, the Borrower may in its sole discretion prepay the whole or any part of the
outstanding Loan together with all other amounts payable under or pursuant to
this Second Facility Agreement at any time prior to the Repayment Date.   (b)  
Any amount prepaid pursuant to this clause 4.2 may not be re-borrowed.

5 INTEREST
5.1 Interest shall accrue on a daily basis on the balance of the Loan from time
to time outstanding at a rate of 8 per cent. per annum on the basis of the
number of days accrued on the assumption of a 365 day year.
5.2 In the event that any outstanding Loan amount is not repaid on the date
required pursuant to this Second Facility Agreement nor, if applicable, within
the cure period set out in clause 11.2(a) for such payment, then the rate of
interest accruing thereon pursuant to in clause 5.1 shall be increased to 12 per
cent. per annum in respect of the period thereafter until the date such
outstanding Loan amount is so repaid in full.
5.3 Interest shall not be compounded.
6 TAXES AND OTHER DEDUCTIONS
6.1 All payments by the Borrower to the Lender under this Second Facility
Agreement shall be without deduction or withholding (including, without
limitation, any deduction or withholding of Tax) unless the Borrower is required
by law to make a payment subject to such deduction or withholding, in which case
the amount payable by the Borrower will be

 



--------------------------------------------------------------------------------



 



sufficiently increased to ensure that the Lender receives and (after such
deduction or withholding) is left with a net sum equal to that which it would
have received if no such deduction or withholding had been required.
7 FEES AND EXPENSES
7.1 Each of the parties shall be responsible for its respective legal and other
costs incurred in relation to the negotiation, preparation and completion of
this Second Facility Agreement and the other Finance Documents.
7.2 The Borrower shall bear the reasonable cost of any transfer of funds
required to be made under the terms of this Second Facility Agreement, which
costs shall be added to, and shall subsequently form part of, the Loan.
8 PAYMENTS
8.1 Payment mechanics
All payments to the Lender under this Second Facility Agreement shall be made in
US Dollars, and in immediately available funds into the account of the Lender as
detailed in Schedule 1 (Initial administrative details of the parties).
8.2 No set-off
All payments to be made to the Lender under this Second Facility Agreement shall
be calculated and made without (and free and clear of any deduction for) set off
or counterclaim.
9 REPRESENTATIONS
The Borrower represents to the Lender that all the matters described in this
clause 9 are true on the date of this Second Facility Agreement, by reference to
the facts and circumstances then existing:
9.1 The Borrower is duly incorporated and validly existing under the laws of
England and Wales and has full power to own its assets and carry on business as
it is now being conducted.
9.2 The Borrower has the power to execute the Finance Documents and to exercise
its Rights and perform its Duties under the Finance Documents.
9.3 The Finance Documents to which the Borrower is a party constitute (or will,
when executed, constitute) legally valid, binding and enforceable obligations of
the Borrower enforceable against the Borrower in accordance with their
respective terms.
9.4 The execution of the Finance Documents and the exercise of its Rights and
the performance of its Duties under the Finance Documents have been duly
authorised by all necessary actions of the Borrower and:

(a)   do not and will not violate any provision of any law, decree, rule or
regulation or of any order, judgment, injunction, determination or award of any
court or any judicial, administrative or governmental authority or organisation
having applicability to the Borrower;

 



--------------------------------------------------------------------------------



 



(b)   do not and will not violate any provision of the Memorandum or Articles of
Association of the Borrower; and   (c)   do not and will not violate any
provision of any deed, agreement or other instrument to which the Borrower is a
party or which is binding upon it or its assets.

9.5 No judgment has been given in legal proceedings and no arbitral or
administrative award has been given which has materially adversely affected the
business, assets or financial condition of the Borrower or any of its
Subsidiaries and no litigation or administrative or arbitration proceeding
before or of any court, tribunal, arbitrator or any other relevant authority is
presently in process, pending or (to the knowledge of the Borrower) threatened
which might materially and adversely affect the business, assets or financial
condition of the Borrower or any of its Subsidiaries (save for threats made in
relation to the proposed commencement of proceedings in relation to the
non-payment of sums payable by Group Companies in the ordinary course of
business).
9.6 There is not in existence nor (to the knowledge of the Borrower) likely to
occur any dispute with any governmental or other authority or any other dispute
of any kind (other than as may concern the non-payment of sums payable by Group
Companies in the ordinary course of business) which in any such case affects the
Borrower or any of its Subsidiaries and which might materially and adversely
affect their business, assets or financial condition.
9.7 Neither the Borrower nor any of its Subsidiaries is in default under any
law, decree, rule or regulation nor under any order, judgment, injunction,
determination or award of any court or any judicial, administrative or
governmental authority or organisation having applicability to them nor under
any deed, agreement or other instrument where such default is likely to
materially and adversely affect the business, assets or financial condition of
the Borrower or any of its Subsidiaries (other than as may concern the
non-payment of sums payable by Group Companies in the ordinary course of
business).
9.8 No Default has occurred and is continuing.
10 UNDERTAKINGS
10.1 Negative Undertakings
So long as the Loan or any interest on it remains outstanding the Borrower will
not, and will procure that no other Group Company will, without the prior
written consent of the Lender:

(a)   pay, make or declare any dividend or other distribution or redeem or
retire any of its shares or issue any shares (or any interest therein);   (b)  
incur or have outstanding any Borrowings, other than Permitted Borrowings;   (c)
  make any loan other than a Permitted Loan;   (d)   directly or indirectly
(whether by way of personal obligation or otherwise) give or permit to subsist
any guarantee, indemnity or other assurance against loss or become or remain
liable (contingently or otherwise) for any present or future indebtedness or
liability of any other person (other than a Group Company);

 



--------------------------------------------------------------------------------



 



(e)   make any material change to the nature of its business as carried on at
the date of this Second Facility Agreement or enter into any new business;   (f)
  (other than in the normal and proper course of business) sell, transfer,
lease, license, lend or otherwise dispose of the whole or any substantial part
of its properties, assets or revenues, whether by one transaction or a series of
transactions (related or not);   (g)   create or allow to exist any Security
Interest over its present or future properties, assets or revenues, other than
Permitted Security Interests;   (h)   sell, transfer, leave, lend or otherwise
dispose of the whole or any substantial part of its properties, assets or
revenues, whether by one transaction or a series of transactions (related or
not) other than Permitted Disposals; or   (i)   acquire a company or any shares
or securities or a business or undertaking, enter into any joint venture or
incorporate a company or other entity.

11 DEFAULT
11.1 Consequences of an Event of Default
If an Event of Default has occurred, the Lender may at any time, by giving
written notice to the Borrower:

(a)   terminate the Facility; and/or   (b)   demand repayment of all or any part
of the Loan and payment of any other amounts accrued under this Second Facility
Agreement (upon which such amounts will be immediately due and repayable);
and/or   (c)   declare that all or any part of the Loan and any other amounts
accrued under this Second Facility Agreement are payable on demand by the Lender
at any time; and/or   (d)   exercise any or all of its rights, remedies, powers
or discretions under the Share Mortgage Deeds or the Assignment of contract in
accordance with the provisions thereof.

11.2 Events of Default
Each of the matters listed in this clause 11.2 is an Event of Default.

(a)   The Borrower fails to repay on the due date any amount payable by it
pursuant to either the Facility Agreement or this Second Facility Agreement,
unless its failure to make such payment is caused by an administrative or
technical error and payment is made within 3 Business Days of the due date.  
(b)   The Borrower repudiates, disaffirms, disclaims or challenges the validity
of any Finance Document.

 



--------------------------------------------------------------------------------



 



(c)   Any representation or statement made or deemed to be made by a Borrower in
connection with a Finance Document or any related document is incorrect or
misleading in a material respect.   (d)   The Borrower or any Group Company
breaches any provision of any Finance Document to which it is a party (but, if
the Lender considers that the breach is capable of remedy, there will not be an
Event of Default if the Borrower or that other Group Company takes such action
as is required by the Lender to rectify the breach within such period, not being
less than 5 Business Days, as the Lender stipulates).   (e)   A meeting of the
Borrower or any other Group Company is convened for the purpose of considering
any resolution for (or to petition for) its winding-up or its administration or
any such resolution is passed, or any person presents a petition for the
winding-up or application for the administration of the Borrower or any other
Group Company or any order for the winding-up or administration of the Borrower
or any other Group Company is made or any other step (including petition,
application, proposal or convening a meeting) is taken with a view to the
rehabilitation, administration, custodianship, liquidation, winding-up or
dissolution of, or any other insolvency or moratorium proceedings involving, the
Borrower or any other Group Company.   (f)   Any liquidator, trustee in
bankruptcy, judicial custodian, compulsory manager, receiver, administrative
receiver, administrator or similar officer is appointed in respect of the
Borrower or any other Group Company or any part of the assets of any of them or
the directors of the Borrower or any other Group Company request the appointment
of a liquidator, trustee in bankruptcy, judicial custodian, compulsory manager,
receiver, administrative receiver, administrator or similar officer or any other
steps are taken to enforce any Security Interest over any assets of the Borrower
or any other Group Company.   (g)   A creditor or encumbrancer takes possession
of, or a distress, execution, sequestration or other process is levied or
enforced upon or sued out against, any material part of the undertaking, assets,
properties, rights or revenues of the Borrower or any Group Company and such
attachment or process is not discharged within seven days.   (h)   The Borrower
or any other Group Company suspends payment of all (or substantially all) of its
debts or declares itself (or is held by a court of competent jurisdiction) to be
unable to pay its debts as they fall due (within the meaning of section 123 of
the Insolvency Act 1986).   (i)   The Borrower or any other Group Company
commences negotiations with all or any class of its creditors with a view to the
general readjustment or rescheduling of all or any class of its indebtedness or
proposed to enter, or enters, into any assignment, composition or other
arrangement for the benefit of its creditors generally or any class of its
creditors.   (j)   Any event in relation to the Borrower or any other Group
Company in any jurisdiction other than England, which has an effect equivalent
or similar to any of the events mentioned in clauses 11.2(e) to (i) (inclusive).

 



--------------------------------------------------------------------------------



 



(k)   The Lender terminates the Asset Purchase Agreement in accordance with
clause 10.1(e) of that agreement.

11.3 The Borrower will inform the Lender in writing of any matter which gives
rise to any Default immediately, and in every case within 3 Business Days of the
Borrower becoming aware of the same.
12 GUARANTEE AND SECURITY
12.1 The Borrower acknowledges and confirms that clause 2 (Assignment) of the
Assignment of Contract will on and after the date of this Second Facility
Agreement continue to secure all present and future obligations and liabilities
owed by the Borrower to the Lender, whether actual or contingent, and whether
owed jointly or severally, as principal or surety and/or in any other capacity
whatsoever, under or in connection with the Finance Documents including this
Second Facility Agreement.
12.2 The Guarantor acknowledges and confirms that on and after the date of this
Second Facility Agreement its obligations under clause 1 (Guarantee and
Indemnity) of the Guarantee will continue in full force and effect and will
extend to and include all of the liabilities of the Borrower under this Second
Facility Agreement.
12.3 Each of the Borrower and the Guarantor acknowledges and confirms that each
of the Share Mortgage Deeds executed by them will (as applicable) on and after
the date of this Second Facility Agreement continue to secure all present and
future obligations and liabilities owed by the Borrower to the Lender, whether
actual or contingent, and whether owed jointly or severally, as principal or
surety and/or in any other capacity whatsoever, under or in connection with the
Finance Documents including this Second Facility Agreement.
13 MISCELLANEOUS
13.1 Transfer
Neither the Borrower nor the Lender may transfer (either by assignment or by
novation) any of its Rights or Duties under this Second Facility Agreement, save
that the Lender may transfer (either by assignment or by novation) any of its
Rights and/or Duties under this Second Facility Agreement to an affiliate of the
Lender or, whilst an Event of Default is continuing, to any third party.
13.2 Rights

(a)   The Rights of the Lender against the Borrower under this Second Facility
Agreement are cumulative. They do not limit any Rights of the Lender against the
Borrower existing under the general law.   (b)   No failure by the Lender to
exercise any Right under this Second Facility Agreement will operate as a waiver
of that Right. Nor will a single or partial exercise of a Right by the Lender
preclude its further exercise.   (c)   No delay or omission by the Lender in
exercising any right, power or remedy provided by law or under this Second
Facility Agreement shall affect that right, power or remedy, or operate as a
waiver of it.

 



--------------------------------------------------------------------------------



 



13.3 Notices

(a)   Any notice or other communication to a party to this Second Facility
Agreement must be in writing. It must be addressed for the attention of such
person, and shall be delivered personally or sent by international signed-for
airmail or facsimile to such address or fax number as that party may from time
to time notify to the other parties.   (b)   Proof of posting or despatch of any
notice or communication shall be deemed to be proof of receipt:

  (i)   in the case of airmail, five Business Days after having been posted;    
(ii)   in the case of a facsimile, at the time of transmission provided that if
deemed receipt (but for this proviso) would have occurred before 9 a.m. on a
Business Day the notice shall be deemed to have been received at 9 a.m. on that
day, and if deemed receipt (but for this proviso) would have occurred after 5
p.m. on a Business Day, or a day which is not a Business Day, the notice shall
be deemed to have been received at 9:00 a.m. on the next Business Day.

For the purpose of this clause 13.3(b), “Business Day” means any day which is
not a Saturday, Sunday or a public holiday in the place at or to which the
notice is sent.

(c)   The administrative details of the parties are contained in Schedule 1
(Initial administrative details of the parties), but a party may amend its own
details at any time on the provision of 5 Business Days prior written notice to
the other parties.

13.4 Partial invalidity
If, at any time, any provision of this Second Facility Agreement is or becomes
illegal, invalid or unenforceable in any respect under any law of any
jurisdiction, neither the legality, validity or enforceability of the remaining
provisions nor the legality, validity or enforceability of such provision in any
other respect or under the law of any other jurisdiction will be affected or
impaired in any way.
13.5 Variations
No variations of this Second Facility Agreement shall be considered as valid and
as constituting part of this Second Facility Agreement unless such variation
shall have been made in writing and signed by the parties hereto. The expression
“variation” shall include any variation, amendment, supplement, deletion or
replacement, however effected.
14 LAW AND JURISDICTION
14.1 Law
This Second Facility Agreement is governed by, and shall be construed in
accordance with, English law.

 



--------------------------------------------------------------------------------



 



14.2 Jurisdiction
The Borrower and the Lender irrevocably agrees that the courts of England have
exclusive jurisdiction and accordingly submit to the jurisdiction of the courts
of England in relation to any matter arising in connection with this Facility
Agreement (including regarding its existence). The submission to the English
Courts shall not (and shall not be constituted so as to) limited the right of
the Lender to take proceedings against the Borrower in any other Court of
competent jurisdiction nor should the taking of proceedings in any one
jurisdiction preclude the taking of proceedings in any other jurisdiction,
concurrently or not.
THIS SECOND FACILITY AGREEMENT has been entered into on the date stated at the
beginning of this Second Facility Agreement.

 



--------------------------------------------------------------------------------



 



EXECUTION PAGE

         
THE LENDER
       
 
       
Executed as a deed by
  )     
STEMCELLS, INC.
  )    
 
       
/s/ Alastair Riddell     Signature of authorised signatory
       
                                        
       
 
       
Alastair Riddell     Name of authorised signatory
       
                                        
       
 
         
THE BORROWER
       
 
       
Executed for and on behalf of
  )    
STEM CELL SCIENCES PLC
  )      
/s/ Martin McGlynn     Signature of director
       
                                        
       
 
       
Martin McGlynn     Name of director
       
                                        
       
 
         
THE GUARANTOR
       
 
       
Executed for and on behalf of
  )    
STEM CELL SCIENCES HOLDINGS LIMTED)
       
 
       
/s/ Alastair Riddell     Signature of director
       
                                        
       
 
       
Alastair Riddell     Name of director
       
                                        
       

 